Citation Nr: 1132901	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  08-07 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in September 2007, a statement of the case was issued in February 2008, and a substantive appeal was received in March 2008.

In June 2008, the Veteran testified at a RO hearing; a transcript of this proceeding is associated with the claims file.

The Board notes that the Veteran's October 2006 claim specifically states that he is seeking entitlement to service connection for posttraumatic stress disorder (PTSD).  Although a claimant may describe only particular mental disorders in a service connection claim, the claim should not necessarily be limited to those disorders.  Rather, VA should consider the claim as a claim for any mental disorder that may reasonably be encompassed by several factors including: the claimant's description of the claim, the symptoms the claimant describes, and information the claimant submits or VA develops and obtains in connection with the claim.  The Court has indicated that a claimant does not file a claim to receive benefits only for a particular psychiatric diagnosis, but rather for the affliction his mental condition, however diagnosed, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that claims for service connection for PTSD encompass claims for service connection for all current psychiatric disorders that arise from the same symptoms).  The Board notes that the record shows that the Veteran has been assessed with a range of acquired psychiatric disorders.  Therefore, the Board has described the underlying issue as one of entitlement to service connection for an acquired psychiatric disorder.

The Board observes that the Veteran's September 2007 notice of disagreement included the issue of entitlement to service connection for hypertension; however, the Veteran did not file a timely substantive appeal with regard to this issue in response to a February 2008 statement of the case.  Thus, this issue is not currently in appellate status.  38 U.S.C.A. § 7105(b), (d) (West 2002); 38 C.F.R. § 20.202 (2010).

The issues of entitlement to service connection for bilateral hearing loss and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The weight of the competent and credible evidence is at least in a state of equipoise regarding the question of whether the Veteran's tinnitus is causally related to his active duty service.


CONCLUSION OF LAW

Tinnitus was incurred in the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Laws and Regulations

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, for Veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Tinnitus

The Veteran contends that his tinnitus is related to his active duty service.  The Veteran's DD Form 214 documents that his military occupational specialty (MOS) in service was as a combat engineer.  The Board finds it reasonable to accept that the Veteran was exposed to significant acoustic trauma during service.  The Veteran stated on his October 2006 claim that his tinnitus began in 1966.

Service treatment records do not document any complaints of tinnitus.  During the Veteran's military separation examination in June 1968, the Veteran expressly denied ear trouble of any sort, as well as hearing loss.  Also, the Veteran's ears were clinically evaluated as normal at this time.

The first post-service evidence of the Veteran's claimed tinnitus is many years after service.

In connection with the claim, the Veteran underwent a VA audiology examination in March 2007.  The audiologist noted that the claims file was not available for review.  The Veteran reported that his in-service noise exposure included heavy artillery noise during his Vietnam service, which occurred 7 days per week and 14 hours per day.  The Veteran reported that no ear protective devices were provided.  He also reported being in close proximity to explosions during his Vietnam tour, which occurred 3 times per week and for 15 minute per occasion.  The Veteran also reported in-service exposure to aircraft noise.  The Veteran reported post-service occupational noise exposure including heavy engine noise for 12 years, 5 times per day, and 40 minutes per occasion.  The Veteran reported that he used ear protective devices 100 percent of the time during his post-service occupational noise exposure, and that the effectiveness of the ear protective devices was approximately 90 percent.  The Veteran denied any recreational noise exposure.  The Veteran denied any history of ear disease or ear trauma.  With regard to head trauma, the Veteran reported that he was once accidentally struck below the left eye by a jack handle, but denied any residual effects.  The Veteran reported bilateral recurrent tinnitus.  The Veteran reported that his tinnitus began in 1968, but was unable to report any specific contributory/etiological circumstances.  The audiologist noted that a medical opinion was not requested.

In June 2007, the Veteran was afforded a VA fee basis audiology examination.  The examiner noted that the claims file was not available for review.  During the examination, the Veteran reported that he was a demolitions expert while serving in the military, and that he was exposed to bombs, other explosives, and small arms fire while stationed in Vietnam.  The Veteran reported that he did not use ear protection during his active duty service.  The Veteran reported that after his active duty service he worked in a gas plant where there was noise exposure, but reported consistent use of ear protection while at work.  The Veteran denied any recreational noise exposure.  The Veteran reported that he did not remember exactly the time when his tinnitus first presented, but that it started while he was on active duty service.  The Veteran reported that his tinnitus was primarily on the right side.  He reported that the tinnitus occasionally goes away, but not for very long, and that he experiences the tinnitus almost every day and night.  The examiner opined that, based on the reported case history and configuration of the Veteran's hearing loss, it was as least as likely as not that the etiology of the tinnitus was military noise exposure.

Subsequently, the audiologist who administered the March 2007 VA audiology examination offered a medical opinion in August 2007.  After reviewing the claims file, the audiologist concluded that no statement could be made about the relationship of the Veteran's tinnitus to his military history without resorting to mere speculation, given that there was no positive finding of hearing loss during the Veteran's military career.

In June 2008, the Veteran provided testimony about his claimed tinnitus during a RO hearing.  The Veteran testified that he incurred significant in-service noise exposure without the use of hearing protection.

With regard to the claim of entitlement to service connection for tinnitus, the Board finds the Veteran's lay statements regarding the date of onset of tinnitus and continuity of symptoms since service to be credible.  The Veteran's essential contention is that he was exposed to noise during service, and that he has had ringing in his ears since service.  The Veteran is competent to describe his exposure to loud sounds, and he is also competent to testify as to his experience of ringing in the ears.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (providing that ringing in the ears is capable of lay observation).

With regard to a nexus to service, the Board finds that the Veteran's lay statements regarding tinnitus support a nexus to service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (stating that lay evidence may be competent to establish medical etiology or nexus).  In addition, the Board notes that the examiner from the June 2007 VA fee basis examination concluded that the Veteran's tinnitus was as least as likely as not related to his military noise exposure.  Also, the Board notes that the Veteran's military separation examination did not specifically test for tinnitus or request that such symptoms be reported.  In addition, the VA audiologist's August 2007 opinion documented that he could not offer a nexus opinion about the Veteran's tinnitus without resorting to mere speculation.

In this case, with regard to the service connection claim for tinnitus, the Board is presented with an evidentiary record which is not entirely clear.  However, the Veteran's statements were credible, and given the military documentation of his specialty, the Board finds that the Veteran incurred significant noise exposure during service.  With regard to a nexus to service, the Veteran's statements regarding the onset of tinnitus during service and experiencing tinnitus since service are credible.  Furthermore, the opinion from the June 2007 VA fee basis examination supports a nexus to service.  The available evidence appears to be at least in a state of equipoise regarding a nexus to service.  Consequently, the benefit-of-the-doubt rule applies, and service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations as to the tinnitus issue since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  By letter dated in December 2006, the Veteran was furnished notice of the manner of assigning a disability evaluation and an effective date.  He will have the opportunity to initiate an appeal from these "downstream" issues if he disagrees with the determinations which will be made by the RO in giving effect to the Board's grant of service connection for tinnitus.

It is anticipated that any VCAA deficiencies with regard to the bilateral hearing loss and acquired psychiatric disorder issues will be remedied by the actions directed in the remand section of this decision.


ORDER

Entitlement to service connection for tinnitus is warranted.  To this extent, the appeal is granted.


REMAND

Bilateral Hearing Loss

The Board's grant of service connection for tinnitus raises a possible secondary service connection theory regarding the issue of service connection for hearing loss.  Further development in this regard is necessary to fully assist the Veteran.

Acquired Psychiatric Disorder

The Board notes that the Veteran has not been afforded a VA medical examination to assess the nature and etiology of his claimed acquired psychiatric disorder.  The Board finds that there is currently insufficient competent medical evidence on file for making a decision on the claim.  In this regard, the Board notes that VA treatment records document that the Veteran has been diagnosed with PTSD, chronic, severe; anxiety disorder, not otherwise specified (NOS); and depressive disorder, NOS.  However, the Board notes that there is no nexus opinion addressing all of the Veteran's current acquired psychiatric disorders.  VA has a duty to assist claimants in the development of facts pertinent to their claims and VA must accomplish additional development of the evidence if the record currently before it is inadequate.  38 U.S.C.A. § 5103A.  Given the specific circumstances in this case, the Board believes a VA examination is required under McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, further action to obtain a clear medical opinion is necessary to allow for informed appellate review.

Lastly, the AMC/RO should obtain any recent VA treatment records relevant to the appeal.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain any VA treatment records (not already of record) relevant to the appeal from the West Texas VA Health Care System since November 2006.

2.  Then, after obtaining the requested VA treatment records, the Veteran should be scheduled for an appropriate VA examination to ascertain the nature and etiology his claimed bilateral hearing loss.  It is imperative that the claims folder be reviewed in conjunction with the examination.  The examiner should be informed that service connection for tinnitus has now been established.  Any medically indicated special tests should be accomplished, and all special tests and clinical findings should be clearly reported.

After examining the Veteran and reviewing the claims file, the examiner should respond to the following:

a)  Is it at least as likely as not (i.e., a 50% or higher degree of probability) that the Veteran's hearing loss was manifested during or is causally related to his active duty service or any incident therein, to include noise exposure during service (which fact is conceded)?

b)  Is it at least as likely as not (i.e., a 50% or higher degree of probability) that the Veteran's hearing loss is proximately due to or caused by his now service-connected tinnitus?

c)  Is it at least as likely as not (i.e., a 50% or higher degree of probability) that the Veteran's hearing loss has been aggravated by his now service-connected tinnitus?

The term 'aggravation' is defined as a worsening of the underlying disability versus a temporary flare-up of symptoms.

Also, as appropriate, the examiner should make clear that service department audiometric readings prior to October 31, 1967 were converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.

All opinions and conclusions expressed must be supported by a complete rationale in the report.

3.  Then, after obtaining the requested VA treatment records, the Veteran should be scheduled for a psychiatric examination, conducted by a psychiatrist or psychologist.  It is imperative that the claims folder be reviewed in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special tests and clinical findings should be clearly reported.

The examiner should clearly report all psychiatric disorders found to be present.

After examining the Veteran and reviewing the claims file, the examiner should respond to the following:

Is it at least as likely as not (i.e., a 50% or higher degree of probability) that any current psychiatric disorder(s) was/were manifested during or is/are causally related to the Veteran's active duty service or any incident therein?  If so, please clearly identify such current psychiatric disorder(s).

If a diagnosis of PTSD is warranted, the examiner should offer an opinion as to whether it is related to the Veteran's fear of in-service hostile military or terrorist activity?

All opinions and conclusions expressed must be supported by a complete rationale in the report.

4.  In the interest of avoiding further remand, the AMC/RO should review the examination reports obtained and ensure that adequate opinions with rationale have been offered.

5.  After completion of the above and any further development deemed necessary by the AMC/RO, the issues of entitlement to service connection for bilateral hearing loss and an acquired psychiatric disorder should be readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


